Name: Commission Regulation (EEC) No 2894/91 of 1 October 1991 fixing for the 1991/92 marketing year the reference price for mandarins, including tangerines and satsumas, wilkings and other similar citrus hybrids, with the exception of clementines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 10 . 91 Official Journal of the European Communities No L 275/11 COMMISSION REGULATION (EEC) No 2894/91 of 1 October 1991 fixing for the 1991/92 marketing year the reference price for mandarins, including tangerines and satsumas, wilkings and other similar citrus hybrids, with the exception of Clementines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1623/91 (2), and in particular Article 27 (1 ) thereof,  the standard rate of transport costs in the current marketing year ; Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State with regard to Article 23 (2) plus transport costs for the current year, after this amount has been increased by the rise in production costs less productivity growth ; whereas the reference price may, however, not be lower than in the preceding marketing year ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial characteristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Whereas Article 23 ( 1 ) of Regulation (EEC) No 1035/72 provides that reference prices for the whole Community are to be fixed each year before the beginning of the marketing year ; Whereas the importance of mandarin production in the Community is such that a reference price must be fixed for that product, such price to be operative also for tan ­ gerines, satsumas, wilkings and other similar citrus hybrids, with the exception of Clementines ; Whereas the period during which mandarins harvested during a given crop year are marketed extends from October to 15 May of the following year ; whereas the quantity put on the market during October and from 1 March to 15 May of the following year represents only a small percentage of that marketed over the whole market ­ ing year ; whereas the reference price should therefore be fixed only for the period running from 1 November to the last day of February of the following year ; HAS ADOPTED THIS REGULATION : Article 1 For the 1991 /92 marketing year, the reference price for fresh mandarins including tangerines and satsumas, wilkings and other similar citrus hybride, with the excep ­ tion of Clementines (CN codes 0805 20 30, 50, 70, 90), expressed in ecus per 100 kilograms net of packed products quality class I, of all sizes, shall be : from 1 November 1991 to 29 February 1992 : 27,64. Whereas Article 23 (2) (b) of Regulation (EEC) No 1035/72 stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the standard cost of transporting Community products between production areas and Community consumption centres in the preceding year, by :  the increase in production costs for fruit and vegetables, less productivity growth, and Article 2 (') OJ No L 118, 20. 5. 1972, p. 1 . ft OJ No L 150, 15. 6. 1991 , p. 8 . This Regulation shall enter into force on 1 November 1991 . 2. 10. 91No L 275/12 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission